Name: 2002/10/EC: Council Decision of 10 December 2001 relating to the conclusion of an Additional Protocol fixing the provisions applicable to trade in certain fish and fishery products to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus
 Type: Decision
 Subject Matter: tariff policy;  fisheries;  Europe;  European construction
 Date Published: 2002-01-09

 Avis juridique important|32002D00102002/10/EC: Council Decision of 10 December 2001 relating to the conclusion of an Additional Protocol fixing the provisions applicable to trade in certain fish and fishery products to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus Official Journal L 005 , 09/01/2002 P. 0013 - 0013Council Decisionof 10 December 2001relating to the conclusion of an Additional Protocol fixing the provisions applicable to trade in certain fish and fishery products to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus(2002/10/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2), first subparagraph, first sentence, thereof,Having regard to the proposal from the Commission,Whereas:(1) It is desirable to complete by means of an Additional Protocol the Agreement establishing an association between the European Economic Community and the Republic of Cyprus(1), so as to provide for preferential conditions for the importation into the Community of certain fish and fishery products originating in the Republic of Cyprus, and into the Republic of Cyprus of certain fish and fishery products originating in the Community.(2) To that end a new Protocol laying down the trade arrangements for certain fish and fishery products should be added to the said Association Agreement.(3) The Protocol should be approved,HAS DECIDED AS FOLLOWS:Article 1The Additional Protocol fixing the provisions applicable to trade in certain fish and fishery products to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus, is hereby approved on behalf of the Community.The text of the Protocol is attached to this Decision.Article 2The tariff quotas referred to in Articles 2 and 3 of the Protocol shall be managed by the Commission in accordance with Articles 308a and 308b of Regulation (EEC) No 2454/93(2). Their order numbers shall be 09.1435 and 09.1436 respectively.Article 3The President of the Council is authorised to designate the person empowered to sign the Protocol in order to bind the Community.Done at Brussels, 10 December 2001.For the CouncilThe PresidentL. Michel(1) OJ L 133, 21.5.1973, p. 2.(2) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 993/2001 (OJ L 141, 28.5.2001, p. 1).